DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 12/20/2021 has been entered. Claims 1 and 11 have been amended. No Claims have been canceled. No claims have been added. Claims 1-11 are still pending in this application, with claims 1 and 11 being independent.

Response to Arguments
2.	Applicant’s amendment filed on 12/20/2021 overcome the all rejections and objections set forth in the previous Office Action.
Applicant’s arguments, filed on 12/20/2021 have been fully considered and are persuasive. 
Allowable Subject Matter
3.	Claims 1-20 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claim 1, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):
-on the scan image displayed in the screen, character string areas whose data format match a data format of a value corresponding to one key selected by a user from the plurality of keys displayed in the screen, wherein the data format of the value corresponding to the selected one key is defined in the one determined metadata template, and wherein the character string areas are individually displayed on the displayed scan image in such a manner that the user is able to recognize the character string areas as candidates of the value corresponding to the selected one key setting, 
The closest prior art, Sampath reveals a similar system, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
The claims 11 and 12 are the computer readable medium and apparatus claims, respectively, corresponding to the method claim 1 and are thus allowed for the same reasons as for the claim 1.
The claims 2-10 depend on the claim 1 and are thus allowed for the same reasons as for the claim 1.
The claims 13-20 depend on the claim 12 and are thus allowed for the same reasons as for the claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 5712727773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677